Title: 15. Monday.
From: Adams, John
To: 


       Mr. Silas Deane, of Wethersfield, came over to Hartford to see us. He is a gentleman of a liberal education, about forty years of age; first kept a school, then studied law, then married the rich widow of Mr. Webb, since which he has been in trade. Two young gentlemen, his sons-in-law, Messrs. Webbs, came over with him. They are genteel, agreeable men, largely in trade, and are willing to renounce all their trade.
       Mr. Deane gave us an account of the delegates of New York. Duane and Jay are lawyers. Livingston, Low, and Alsop are merchants. Livingston is very popular. Jay married a Livingston, Peter’s daughter, and is supposed to be of his side.
       Mr. Deane says the sense of Connecticut is, that the resolutions of the Congress shall be the laws of the Medes and Persians; that the Congress is the grandest and most important assembly ever held in America, and that the all of America is intrusted to it and depends upon it.
      